       Case 3:20-cv-08081-GMS Document 42 Filed 05/12/20 Page 1 of 5



 1   Joseph Martin McGhee
     P.O. Box 91
 2   Flagstaff, AZ 86002
     Tel: (928) 600-0954
 3   mcghee.v.city.of.flagstaff.et.al@gmail.com
 4   Plaintiff, in Pro Per
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8   Joseph Martin McGhee,                                   No. 3:20-cv-08081-GMS
 9                 Plaintiff,                                PLAINTIFF'S MOTION FOR
                                                             JUDICIAL NOTICE WITH
10          vs.                                              SUPPORTING MEMORANDUM
11   The City of Flagstaff; Coral Evans, Sued in Assigned to the Hon. G. Murray Snow
     her Official Capacity as Mayor of the City of
12   Flagstaff; Doug Ducey, Sued in his Official
     Capacity as Governor of the State of Arizona,
13
                   Defendants.
14
15          Plaintiff Joseph Martin McGhee, pursuant to Fed. R. Evid. 201, respectfully
16   moves the Court to take judicial notice of certain adjudicative facts from government
17   sources and public documents, as set forth below.
18                                      I.      INTRODUCTION
19          Federal Rules of Evidence set forth two avenues for a court to take judicial
20   notice: “[t]he court may judicially notice a fact that is not subject to reasonable dispute
21   because it: (1) is generally known within the trial court‘s territorial jurisdiction; or (2)
22   can be accurately and readily determined from sources whose accuracy cannot
23   reasonably be questioned.” Fed. R. Evid. 201(b).
24          Official government publications require no extrinsic evidence of authenticity in
25   order to be admitted. See generally Fed.R.Evid. 902 et. seq (“[O]fficial [p]ublications …
26   issued by a public authority” are self-authenticating). Federal, state and municipal
27
28
                                                            1
              Plaintiff's Motion For Judicial Notice With Supporting Memorandum (3:20-cv-08081-GMS)
       Case 3:20-cv-08081-GMS Document 42 Filed 05/12/20 Page 2 of 5



 1   websites, including those of governmental agencies, are likewise self-authenticating
 2   publications. See, e.g., Williams v. Long, 585 F. Supp. 2d 679, 688 n. 4 (D. Md. 2008)
 3   (holding that Rule 902(5) self-authenticating “other publications” includes information
 4   posted on the Internet by a qualifying public authority). Federal courts are permitted to
 5   take judicial notice of information contained on state and federal government websites
 6   whose accuracy cannot reasonably be questioned. See United States v. Garcia, 855 F.3d
 7   615, 621-22 (4th Cir. 2017) (taking notice of excerpts from United States Citizenship
 8   and Immigration Services website, including the USCIS Policy Manual explaining the
 9   naturalization process)(“This court and numerous others routinely take judicial notice of
10   information contained on state and federal government websites.”); see also Ohio Valley
11   Envtl. Coal., Inc. v. Fola Coal Co., No. 2:12-3750, 2013 WL 6709957 (S.D. W. Va. Dec.
12   19, 2013) (taking judicial notice of information found on the website of the West
13   Virginia Secretary of State); Newton v. Holland, 2014 WL 318567 (E.D. Ky. Jan. 29,
14   2014).
15                               II.     REQUEST FOR JUDICIAL NOTICE
16            Plaintiff specifically requests the Court to take judicial notice of the following
17   statements of fact contained in publicly-available documents, the existence of certain
18   public documents, and the specific dates of publication of each of these documents,
19   which are from sources whose accuracy cannot reasonably be questioned:
20   A.       Public Health Authority Statements On Covid-19 Infection Severity
21            1.        On March 3, 2020, the U.S. Centers for Disease Control and Prevention,
22   (“CDC”), published a press release issued by the the CDC, in which was stated: “While
23   information so far suggests that most COVID-19 illness is mild, a report out of China
24   suggests serious illness occurs in 16% of cases." See Exhibit A (CDC Announces
25   Additional COVID-19 Infections, Centers for Disease Control and Prevention (Mar. 3,
26   2020), (https://www.cdc.gov/media/releases/2020/s-0303-Additional-COVID-
27
28
                                                                 2
                   Plaintiff's Motion For Judicial Notice With Supporting Memorandum (3:20-cv-08081-GMS)
          Case 3:20-cv-08081-GMS Document 42 Filed 05/12/20 Page 3 of 5



 1   19-infections.html) (Accessed May 12, 2020)).
 2           2.        On April 17, the CDC published guidance stating that "Most people who
 3   get sick with COVID-19 will have only mild illness and should stay at home to recover."
 4   See Exhibit B (Guidance for Families Living in Close Quarters, Centers for Disease
 5   Control and Prevention (Apr. 17, 2020) (https://www.cdc.gov/coronavirus/2019-
 6   ncov/downloads/living-in-close-quarters.pdf) (Accessed May 12, 2020)
 7           3.        On March 1, 2020, the World Health Organization (“WHO”) reported that:
 8   "The most commonly reported symptoms included fever, dry cough, and shortness of
 9   breath, and most patients (80%) experienced mild illness. Approximately 14%
10   experienced severe disease and 5% were critically ill. Early reports suggest that illness
11   severity is associated with age (>60 years old) and co-morbid disease." See Exhibit C
12   (Coronavirus disease 2019 (COVID-19) Situation Report – 41, World Health
13   Organization (Mar. 1, 2020) (https://www.who.int/docs/default-source/coronaviruse/
14   situation-reports/20200301-sitrep-41-covid-19.pdf) (Accessed May 12, 2020)).
15           4.        On April 23, 2020, the World Health Organization (“WHO”) reported that:
16   “For most people, COVID-19 infection will cause mild illness however, it can make
17   some people very ill and, in some people, it can be fatal. Older people, and those with
18   pre-existing medical conditions (such as cardiovascular disease, chronic respiratory
19   disease or diabetes) are at risk for severe disease” See Exhibit D (Coronavirus disease
20   2019     (COVID-19)           Situation      Report      –    94,     World      Health      Organization
21   (https://www.who.int/docs/default-source/ coronaviruse/situation-reports/
22   20200423-sitrep-94-covid-19.pdf) (Accessed May 12, 2020)).
23   B.       Executive Orders Issued By Governor Ducey Related To Covid-19
24           5.        On March 19, 2020, Governor Ducey issued Executive Order 2020-09.
25   (Limiting The Operations Of Certain Businesses To Slow The Spread Of COVID-19,
26   State of Arizona, Ex. Ord. 2020-09 (March 19, 2020) (https://azgovernor.gov/sites/
27
28
                                                                3
                  Plaintiff's Motion For Judicial Notice With Supporting Memorandum (3:20-cv-08081-GMS)
       Case 3:20-cv-08081-GMS Document 42 Filed 05/12/20 Page 4 of 5



 1   default/files/eo_2020-09_3.pdf) (Accessed May 12, 2020)).
 2          6.        On March 30, 2020, Governor Ducey issued Executive Order 2020-18.
 3   (Stay Home, Stay Healthy, Stay Connected, State of Arizona, Ex. Ord. 2020-18 (Mar. 30,
 4   2020) (https://azgovernor.gov/sites/default/files/eo_2020-18_stay_home_stay_
 5   healthy_stay_connected_1.0_0.pdf) (Accessed May 12, 2020)).
 6          7.        On April 29, 2020, Governor Ducey issued Executive Order 2020-33.
 7   (Return Stronger — Amending the Stay Home, Stay Healthy, Stay Connected Order,
 8   State of Arizona, Executive Order 2020-033 (Apr. 29, 2020) (https://azgovernor.gov/
 9   sites/default/files/eo_2020-33.pdf) (Accessed May 12, 2020)).
10                                         III.    CONCLUSION
11          Because the accuracy and authenticity of these sources cannot reasonably be
12   questioned, the Court should therefore grant this Motion and take judicial notice of the
13   existence of these documents, the specific statements noted by Plaintiff as contained
14   therein, and the specific dates of publication thereof.
15
                      Dated: May 12, 2020
16                                                          Respectfully Submitted,
17                                                           /s/ Joseph M. McGhee
                                                            Joseph Martin McGhee
18                                                          Plaintiff, in Pro Per
19
20
21
22
23
24
25
26
27
28
                                                               4
                 Plaintiff's Motion For Judicial Notice With Supporting Memorandum (3:20-cv-08081-GMS)
       Case 3:20-cv-08081-GMS Document 42 Filed 05/12/20 Page 5 of 5



 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on this 12 th day of May 2020, I caused the foregoing
 3   document to be filed electronically with the Clerk of Court through the CM/ECF System
 4   for filing; and served on counsel of record via the Court’s CM/ECF system.
 5         Michele Molinario
           Derek R. Graffious
 6         JONES, SKELTON & HOCHULI, P.L.C.
           40 North Central Avenue, Suite 2700
 7         Phoenix, Arizona 85004
           Telephone: (602) 263-1700
 8         Fax: (602) 200-7831
           mmolinario@jshfirm.com
 9         dgraffious@jshfirm.com
10         Attorneys for Defendants City of Flagstaff
           and Mayor Coral Evans
11
           Brett W. Johnson (#021527)
12         Colin P. Ahler (#023879)
           Tracy A. Olson (#034616)
13         SNELL & WILMER L.L.P.
           One Arizona Center
14         400 E. Van Buren, Suite 1900
           Phoenix, Arizona 85004-2202
15         Telephone: 602.382.6000
           Facsimile: 602.382.6070
16         bwjohnson@swlaw.com
           cahler@swlaw.com
17
           Anni L. Foster (#023643)
18         General Counsel
           Office of Arizona Governor Douglas A. Ducey
19         1700 West Washington Street
           Phoenix, Arizona 85007
20         Telephone: 602-542-4331
           afoster@az.gov
21
           Attorneys for Defendant Douglas A. Ducey,
22         Governor of the State of Arizona
23   /s/ Joseph M. McGhee
24
25
26
27
28
                                                           5
             Plaintiff's Motion For Judicial Notice With Supporting Memorandum (3:20-cv-08081-GMS)
